                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


TERRANCE FRAZIER,                                    2:19-cv-11097

                  Plaintiff,                   HON. TERRENCE G. BERG

      v.

NANCY A. BERRYHILL, Acting
Commissioner of Social
                                           ORDER ADOPTING REPORT
Security,
                                            AND RECOMMENDATION
                  Defendant.



     Plaintiff Terrance Frazier seeks judicial review of a final decision

by the Commissioner of the Social Security Administration denying his

application for disability benefits. On April 16, 2019, he filed an

application asking this Court to grant him in forma pauperis status and

thereby absolve him from prepaying any court fees. Presently before the

Court is a Report and Recommendation on the pending application issued

by   Magistrate    Judge       Patricia   T.   Morris.   The   Report   and

Recommendation (ECF No. 4), dated April 19, 2019, recommends that

Plaintiff’s application to proceed without prepaying fees or costs be

denied. For the reasons described below, this Court will accept and adopt

the Magistrate Judge’s Report and Recommendation and deny Plaintiff’s
application to proceed in forma pauperis.
                              DISCUSSION

     The Court has reviewed the Magistrate Judge’s Report and

Recommendation on Plaintiff’s application to proceed in forma pauperis

without prepaying court fees. The law provides that either party may
serve and file written objections “[w]ithin fourteen days after being

served with a copy” of the report and recommendation. 28 U.S.C. §

636(b)(1). As of this date, neither party has filed any objections to the
Report and Recommendations. The district court will make a “de novo

determination of those portions of the report . . . to which objection is

made.” Id. Where, as here, neither party objects to the report, the district

court is not obligated to independently review the record. See Thomas v.

Arn, 474 U.S. 140, 149-52 (1985). The Court will therefore accept the

Magistrate Judge’s Report and Recommendation of April 19, 2019 as this
Court’s findings of fact and conclusions of law.

     Accordingly, it is hereby ordered that Magistrate Judge Morris’s

Report and Recommendation of April 19, 2019 is ACCEPTED and

ADOPTED. Accordingly, Plaintiff’s application to proceed in forma

pauperis is DENIED.


     SO ORDERED.


Dated: May 10, 2019                s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   UNITED STATES DISTRICT JUDGE

                                     2
